Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 21-27 in the reply filed on 24 January 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw et al. (US Pat. Pub. 2019/0206893) in view of Ting et al. (US Pat. #9,991,200).
Regarding claim 1, Liaw teaches a semiconductor structure, comprising:
a substrate [fig. 10, 102];
a first metal line over the substrate and extending along a first direction [fig. 10, M2];
a second metal line above the first metal line and extending along the first direction [fig. 10, M3 is three dimensional so it extends along the first direction as well]; and
a third metal line above the second metal line, extending along a second direction perpendicular to the first direction [fig. 10, M4 is three dimensional so it extends along a second direction as well as the first].
Liaw fails to teach the use of a protection layer along the sidewalls of the first metal line.  However, Ting teaches an interconnection structure in which metal lines are formed with protection layers along the sidewall [fig. 1, 208 along metal line 205].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ting into the method of Liaw by forming a protection layer lining the sidewall of the first metal line.  The ordinary artisan would have been motivated to modify Liaw in the manner set forth above for at least the purpose of utilizing processes and materials which protects the barrier layers and wiring during processing [column 8, lines 41-46].
Regarding claim 2, Liaw in view of Ting discloses the semiconductor structure of claim 1, further comprising a first conductive via connected to a bottom of the second metal line, wherein the first conductive via is in direct contact with the protection layer [Liaw, fig.10, via 2 between M2 and M3, the via is the same size as M2 so it will be in contact with the protection layer].
Regarding claim 4, Liaw in view of Ting teaches the semiconductor structure of claim 2, wherein the first conductive via covers at least a portion of a top surface of the protection layer [Liaw, fig. 10, via 2 is the same size as M2 so it would cover a portion of the top surface of the protection layer].
Regarding claim 5, Liaw in view of Ting discloses the semiconductor structure of claim 1, wherein in a top view, the protection layer overlaps with the second metal line [Liaw, figs. 10 and 11b, M3 is directly above M2 and the protection layer].
Regarding claim 6, Liaw in view of Ting teaches the semiconductor of claim 1, wherein the protection layer comprises an electrically insulation material [Ting, column 5, lines 57-60].
Regarding claim 7, Liaw in view of Ting fail to specifically teach the separation between first and second metal lines,  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired transistor size.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. #11,209,876).
Regarding claim 9, Chen teaches an interconnect structure, comprising:
a substrate [fig. 5, 31];
a first insulation layer over the substrate [fig. 5, 33 and 35];
a plurality of first metal lines at a first level of the first insulation layer [fig. 5, 32], wherein each of the plurality of first metal lines extends along a first direction; and
a plurality of second metal lines, wherein each of the plurality of second metal lines extends along the first direction and at a second level of the first insulation layer above the first level [fig. 5, 34], first metal lines of the plurality of first metal lines and second metal lines of the plurality of second metal lines are disposed in a staggered manner [fig. 5, 32 and 34 are staggered], a first portion of the first insulation layer is between a bottom surface of each of the plurality of second metal lines and a top surface of each of the plurality of first metal lines [fig. 5, there is a portion of 33 between the bottom of 34 and top of 32].
While Chen does teach the staggered configuration leads to minimizing thickness and reduced size [column 6, lines 18-35]. They fail to specifically teach a thickness of the first portion of the insulation is 6nm to 15nm.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired transistor size.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 11, Chen teaches the interconnect structure of claim 9, further comprising a third metal line above the plurality of second metal lines, wherein the third metal line extends along a second direction perpendicular to the first direct and the first insulation layer is under the third metal line [fig. 8, metal lines 38, all the metal lines are three dimensional and extend in both a first and second direction].

Allowable Subject Matter
Claims 21-27 are allowed.
Claims 3, 8, 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a protection layer along a sidewall of the first conductive line and via extending form the second conductive line, wherein the via extends along a second direction perpendicular to the first direction and the via directly contacts a sidewall of the protection layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        





/JAEHWAN OH/Primary Examiner, Art Unit 2816